IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

AARON HAMILTON,

             Appellant,

 v.                                                Case No. 5D17-3579
                                                   CORRECTED
STATE OF FLORIDA,

             Appellee.

________________________________

Opinion filed February 27, 2018

3.800 Appeal from the Circuit
Court for Marion County,
Anthony M. Tatti, Judge.

Aaron Hamilton, Cross City, pro se.

No Appearance for Appellee.


PER CURIAM.

      AFFIRMED. See Rusaw v. State, 451 So. 2d 469, 470 (Fla. 1984); State v.

Young, 579 So. 2d 380 (Fla. 5th DCA 1991).




TORPY, WALLIS and EDWARDS, JJ., concur.